DETAILED ACTION
This Non-Final Office Action is in response to the application filed on 12/30/2019 the Amendment & Remark filed on 10/14/2020 and the Request for Continued Examination filed on 11/16/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2020 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Margadoudakis et al (US 20160379205) in view of Park et al (US 20160253651).

As per claim 1, Margadoudakis teaches an apparatus comprising:
a housing having a front surface, a rear surface, and a side surface, the front surface being monolithic with the side surface; a fastener component attached to the rear surface of the housing, (See Margadoudakis Paragraph 0055-0060 and Fig. 1. The rear surface is suggested by Fig.1.)
the fastener component being movable between an open position and a closed position to facilitate attaching the wearable transaction device to a user or apparel of the user; (See Margadoudakis Paragraph 0055-0060)
an electronic chip enclosed within an interior of the housing, (See Margadoudakis Paragraph 0055-0060) the electronic chip configured to:
detect a connection with a user device; (See Margadoudakis Paragraph 0060, 0083, 0156 and 0221-0222)
receive, from the user device and via the connection, security information for operating the wearable transaction device, (See Margadoudakis Paragraph 0060, 0083, 0156 and 0221-0222)
the security information indicating conditions for placing the wearable transaction device in a verified mode or a non-verified mode, (See Margadoudakis Paragraph 0060, 0083, 0156 and 0221-0222)

the non-verified mode preventing the wearable transaction device from being used to perform any transaction, until the wearable transaction device is re-paired with the user device; (See Margadoudakis Paragraph 0060, 0083, 0156, 0216 and 0221-0222. )
the conditions including two or more of:
a first condition associated with the fastener component; (See Margadoudakis Paragraph 0060, 0083, 0156 and 0221-0222)
a second condition relating to a threshold amount of money that can be transferred while the wearable transaction device is in the verified mode; (Not taught by Margadoudakis)
a third condition relating to a threshold period of time since the wearable transaction device was last paired with the user device; (See Margadoudakis Paragraph 0180, verified session begins at pair.)
a forth condition relating to a threshold number transaction that can be made while the wearable transaction is in the verified mode; (Not taught by Margadoudakis)
receive a request to perform the transaction; (See Margadoudakis Paragraph 0219)

selectively perform the transaction based on whether the wearable transaction device is in the verified mode or the non-verified mode. (See Margadoudakis Paragraph 0060, 0083, 0156 and 0221-0222)
Margadoudakis does not teach placing the wearable transaction device in a payment mode or a nonpayment mode,
the payment mode allowing the wearable transaction device to be used to perform a transaction,
the non-payment mode preventing the wearable transaction device from being used to perform any transaction, until the wearable transaction device is re-paired with the user device; 
determine, based on the security information, whether the wearable transaction device is in payment mode or a nonpayment mode; and
selectively perform the transaction based on whether the wearable transaction device is in the payment mode or the non-payment mode.
However, Park teaches placing a wearable device wearable transaction device in a payment mode or a nonpayment mode, (See Park Paragraph 1948-1949)
the payment mode allowing the wearable transaction device to be used to perform a transaction, (See Park Paragraph 1948-1949)
the non-payment mode preventing the wearable transaction device from being used to perform any transaction; (See Park Paragraph 1948-1949)

selectively perform the transaction based on whether the wearable transaction device is in the payment mode or the non-payment mode. (See Park Paragraph 1948-1949)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the wearable transaction device taught by Margadoudakis with teaching from Park to designate payment mode and non-payment mode for conducting transaction. One of ordinary skill in the art would have been motivated as additional modes serving different purposes allows more specific user customization.

	As per claim 3, Margadoudakis in view of Park teaches:
	wherein the conditions include the first condition, and wherein the first condition is associated with whether the fastener component is in the open position or the closed position; (See Margadoudakis Paragraph 0060, 0083, 0156 and 0221-0222 and Park Paragraph 1948-1949 regarding payment modes.)
wherein the electronic chip, when determining whether the wearable transaction device is in the payment mode or the non-payment mode, is configured to detect whether the fastener component is in the open position or the closed position to place the wearable transaction device in the non-payment mode. (See Margadoudakis Paragraph 0060, 0083, 0156 and 0221-0222 and Park Paragraph 1948-1949 regarding payment modes.)


wherein the conditions include the first condition, and wherein the first condition a threshold number of times the fastener component can be in the open position or the closed position while the wearable transaction device is in the payment mode; (See Margadoudakis Paragraph 0060, 0083, 0156 and 0221-0222 and Park Paragraph 1948-1949 regarding payment modes.)
wherein the electronic chip, when determining whether the wearable transaction device is in the payment mode or the non-payment mode, is configured to detect whether the threshold number has been satisfied to place the wearable transaction device in the non-payment mode. (See Margadoudakis Paragraph 0060, 0083, 0156 and 0221-0222 and Park Paragraph 1948-1949 regarding payment modes.)

As per claim 5, Margadoudakis in view of Park teaches:
wherein the front surface, the rear surface, and the side surface each has an area of less than 40 cm2. (See Margadoudakis Paragraph 0055, wristwatch-like device)

As per claim 6, Margadoudakis in view of Park teaches:
	wherein the fastener component comprises one of:
a clamping arm pivotably attached to the rear surface of the housing, a pin backing slidably attached to a pin that projects from the rear surface of the housing, or
a pin pivotably attached to the rear surface of the housing. (See Margadoudakis Paragraph 0055-0060)


	wherein the electronic chip is an integrated circuit chip; (See Margadoudakis Paragraph 0073)
wherein the wearable transaction device further comprises:
an antenna enclosed within the interior of the housing to supply power to the electronic chip when the wearable transaction device is within an electromagnetic field; (See Margadoudakis Paragraph 0077)
a battery enclosed within the interior of the housing to assist the antenna in supplying power to the electronic chip. (See Margadoudakis Paragraph 0061)

As per claim 8, Margadoudakis teaches an apparatus comprising:
 a housing defining an interior; (See Margadoudakis Paragraph 0055-0060)
a fastener component attached to the housing, (See Margadoudakis Paragraph 0055-0060)
the fastener component being movable between an open position and a closed position to facilitate attaching the wearable transaction device to a user or apparel of the user; (See Margadoudakis Paragraph 0060, 0083, 0156 and 0221-0222)
an electronic chip enclosed within the interior of the housing, (See Margadoudakis Paragraph 0060, 0083, 0156 and 0221-0222) the electronic chip configured to:
detect a connection with a user device; (See Margadoudakis Paragraph 0060, 0083, 0156 and 0221-0222)

the security information indicating conditions for placing the wearable transaction device in verified mode or a non-verified mode, (See Margadoudakis Paragraph 0060, 0083, 0156 and 0221-0222)
the condition relating to the open position or the closed position of the fastener component,
detect a connection with a user device; (See Margadoudakis Paragraph 0060, 0083, 0156 and 0221-0222)
receive, from the user device and via the connection, security information for operating the wearable transaction device, (See Margadoudakis Paragraph 0060, 0083, 0156 and 0221-0222)
the security information indicating one or more conditions for placing the wearable transaction device in a verified mode or a non-verified mode, (See Margadoudakis Paragraph 0060, 0083, 0156 and 0221-0222)
the verified mode allowing the wearable transaction device to be used to perform a plurality of functions including a transaction, (See Margadoudakis Paragraph 0060, 0083, 0156 and 0221-0222)
the non-verified mode preventing the wearable transaction device from being used to perform any transaction, until the wearable transaction device is re-paired with the user device; (See Margadoudakis Paragraph 0060, 0083, 0156, 0216 and 0221-0222. )

a first condition associated with the fastener component; (See Margadoudakis Paragraph 0060, 0083, 0156 and 0221-0222)
a second condition relating to a threshold amount of money that can be transferred while the wearable transaction device is in the verified mode; (Not taught by Margadoudakis)
a third condition relating to a threshold period of time since the wearable transaction device was last paired with the user device; (See Margadoudakis Paragraph 0180, verified session begins at pair.)
a forth condition relating to a threshold number transaction that can be made while the wearable transaction is in the verified mode; (Not taught by Margadoudakis)
receive a request to perform the transaction; (See Margadoudakis Paragraph 0219)
determine, based on the security information, whether the wearable transaction device is in verified mode or the non-verified mode; (See Margadoudakis Paragraph 0060, 0083, 0156 and 0221-0222)
selectively perform the transaction based on whether the wearable transaction device is in the verified mode or the non-verified mode. (See Margadoudakis Paragraph 0060, 0083, 0156 and 0221-0222)
Margadoudakis does not teach placing the wearable transaction device in a payment mode or a nonpayment mode,

the non-payment mode preventing the wearable transaction device from being used to perform any transaction, until the wearable transaction device is re-paired with the user device; 
determine, based on the security information, whether the wearable transaction device is in payment mode or a nonpayment mode; and
selectively perform the transaction based on whether the wearable transaction device is in the payment mode or the non-payment mode.
However, Park teaches placing a wearable device wearable transaction device in a payment mode or a nonpayment mode, (See Park Paragraph 1948-1949)
the payment mode allowing the wearable transaction device to be used to perform a transaction, (See Park Paragraph 1948-1949)
the non-payment mode preventing the wearable transaction device from being used to perform any transaction; (See Park Paragraph 1948-1949)
determine, based on the security information, whether the wearable transaction device is in payment mode or a nonpayment mode; (See Park Paragraph 1948-1949)
selectively perform the transaction based on whether the wearable transaction device is in the payment mode or the non-payment mode. (See Park Paragraph 1948-1949)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the wearable transaction device taught by Margadoudakis with teaching from Park to designate payment mode and non-payment mode for conducting 

As per claim 9, Margadoudakis in view of Park teaches:
	wherein the conditions include the first condition, wherein the open position of the fastener component corresponds to the payment mode; and wherein the closed position of the fastener component corresponds to the non-payment mode. (See Margadoudakis Paragraph 0060, 0083, 0156 and 0221-0222 and Park Paragraph 1948-1949 regarding payment modes.)

As per claim 10, Margadoudakis in view of Park teaches:
	wherein the conditions include the first condition the first condition indicates a threshold number of times the fastener component can be in the open position or the closed position while the wearable transaction device is in the payment mode; (See Margadoudakis Paragraph 0060, 0083, 0156 and 0221-0222 and Park Paragraph 1948-1949 regarding payment modes.)
wherein the electronic chip, when determining whether the wearable transaction device is in the payment mode or the non-payment mode, is configured to detect whether the threshold number has been satisfied to place the wearable transaction device in the non-payment mode. (See Margadoudakis Paragraph 0060, 0083, 0156 and 0221-0222 and Park Paragraph 1948-1949 regarding payment modes.)

As per claim 11, Margadoudakis in view of Park teaches:

wherein the housing and the fastener component together define a clip, (See Margadoudakis Paragraph 0063)

As per claim 12, Margadoudakis in view of Park teaches:
	wherein the fastener component comprises one of:
a clamping arm pivotably attached to the housing, (See Margadoudakis Paragraph 0063)
a pin backing slidably attached to a pin that projects from the housing, or a pin pivotably attached to the housing. (See Margadoudakis Paragraph 0063)

As per claim 13, Margadoudakis in view of Park teaches:
	wherein the security information indicates one or more of:
a threshold amount of time that the wearable transaction device can remain in the payment mode; or a threshold amount of time that the wearable transaction device can remain stationary while the wearable transaction device is in the payment mode. (See Margadoudakis Paragraph 0085, 0180 and 0217)

As per claim 14, Margadoudakis teaches an apparatus comprising:
 the front surface, the rear surface, and the side surface each having an area less than 40 cm2; (See Margadoudakis Paragraph 0055-0060 and 0063 watchlike-device.
a fastener component attached to the housing, (See Margadoudakis Paragraph 0055-0060)
the fastener component being movable between an open position and a closed position to facilitate attaching the wearable transaction device to a user or apparel of the user; (See Margadoudakis Paragraph 0060, 0083, 0156 and 0221-0222)
an electronic chip enclosed within the interior of the housing, (See Margadoudakis Paragraph 0060, 0083, 0156 and 0221-0222) the electronic chip configured to:
detect a connection with a user device; (See Margadoudakis Paragraph 0060, 0083, 0156 and 0221-0222)
receive, from the user device and via the connection, security information for operating the wearable transaction device, (See Margadoudakis Paragraph 0060, 0083, 0156 and 0221-0222)
the security information indicating one or more conditions for placing the wearable transaction device in a verified mode or a non-verified mode, (See Margadoudakis Paragraph 0060, 0083, 0156 and 0221-0222)
the conditions including two or more of:
a first condition associated with the fastener component; (See Margadoudakis Paragraph 0060, 0083, 0156 and 0221-0222)

a third condition relating to a threshold period of time since the wearable transaction device was last paired with the user device; (See Margadoudakis Paragraph 0180, verified session begins at pair.)
a forth condition relating to a threshold number transaction that can be made while the wearable transaction is in the verified mode; (Not taught by Margadoudakis)
the verified mode allowing the wearable transaction device to be used to perform a plurality of functions including a transaction, (See Margadoudakis Paragraph 0060, 0083, 0156 and 0221-0222)
the non-verified mode preventing the wearable transaction device from being used to perform any transaction, until the wearable transaction device is re-paired with the user device; (See Margadoudakis Paragraph 0060, 0083, 0156, 0216 and 0221-0222. )
receive a request to perform the transaction; (See Margadoudakis Paragraph 0219)
determine, based on the security information, whether the wearable transaction device is in verified mode or the non-verified mode; (See Margadoudakis Paragraph 0060, 0083, 0156 and 0221-0222)

Margadoudakis does not teach placing the wearable transaction device in a payment mode or a nonpayment mode,
the payment mode allowing the wearable transaction device to be used to perform a transaction,
the non-payment mode preventing the wearable transaction device from being used to perform any transaction, until the wearable transaction device is re-paired with the user device; 
determine, based on the security information, whether the wearable transaction device is in payment mode or a nonpayment mode; and
selectively perform the transaction based on whether the wearable transaction device is in the payment mode or the non-payment mode.
However, Park teaches placing a wearable device wearable transaction device in a payment mode or a nonpayment mode, (See Park Paragraph 1948-1949)
the payment mode allowing the wearable transaction device to be used to perform a transaction, (See Park Paragraph 1948-1949)
the non-payment mode preventing the wearable transaction device from being used to perform any transaction; (See Park Paragraph 1948-1949)
determine, based on the security information, whether the wearable transaction device is in payment mode or a nonpayment mode; (See Park Paragraph 1948-1949)

	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the wearable transaction device taught by Margadoudakis with teaching from Park to designate payment mode and non-payment mode for conducting transaction. One of ordinary skill in the art would have been motivated as additional modes serving different purposes allows more specific user customization.

	As per claim 15, Margadoudakis in view of Park teaches:
	wherein the conditions additionally include a fifth condition that indicate a threshold amount of time that the wearable transaction device can remain in the payment mode; (See Margadoudakis Paragraph 0180, 0217 and Park Paragraph 1948-1949 regarding payment modes.)
wherein the electronic chip, when determining whether the wearable transaction device is in the payment mode or the non-payment mode, is configured to detect whether the threshold amount of time has been satisfied to place the wearable transaction device in the non-payment mode. (See Margadoudakis Paragraph 0180, 0217 and Park Paragraph 1948-1949 regarding payment modes.)


As per claim 17, Margadoudakis in view of Park teaches:


As per claim 18, Margadoudakis in view of Park teaches:
	wherein the conditions include a sixth condition that indicate a threshold amount of time the wearable transaction device can remain stationary while the wearable transaction device is in the payment mode; (See Park Paragraph 1948-1949)
	wherein the electronic chip, when determining whether the wearable transaction device is in the payment mode or the non-payment mode, is configured to detect whether the threshold amount of time has been satisfied to place the wearable transaction device in the non-payment mode. (See Park Paragraph 1948-1949)

As per claim 19, Margadoudakis in view of Park teaches:
	wherein the fastener component is a clamp arm pivotably movable between an open position and a closed position; (See Margadoudakis Paragraph 0060, 0083, 0156 and 0221-0222 and Park Paragraph 1948-1949 regarding payment modes.)
wherein the conditions indicate the first condition, and wherein the first condition indicates a threshold number of times the clamp arm can be in the open position or the closed position while the wearable transaction device is in the payment mode; (See Margadoudakis Paragraph 0060, 0083, 0156 and 0221-0222 and Park Paragraph 1948-1949 regarding payment modes.)


As per claim 20, Margadoudakis in view of Park teaches:
	further comprising a button movably attached to the housing, the button selectively permitting power to be provided to the electronic chip. (See Margadoudakis Paragraph 0088)

Claims 2 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Margadoudakis et al (US 20160379205) in view of Park et al (US 20160253651) in view of Bhagat et al (US 20170053286).

As per claim 2, Margadoudakis in view of Park teaches:
	wherein the one or more conditions indicate a threshold number of transactions that can be made while the wearable transaction device is in the payment mode; and
wherein the electronic chip, when determining whether the wearable transaction device is in the payment mode or the non-payment mode, is configured to detect whether the threshold number has been satisfied to place the wearable transaction device in the non-payment mode.

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the wearable transaction device taught by Margadoudakis in view of Park with teaching from Bhagat to switch between payment mode based on transaction frequency limit. One of ordinary skill in the art would have been motivated as such implementation offers additional customization on transaction restriction, preventing undesired transaction.

As per claim 16, Margadoudakis in view of Park does not teach:
	wherein the one or more conditions indicate a threshold amount of money that can be transferred while the wearable transaction device is in the payment mode; and
wherein the electronic chip, when determining whether the wearable transaction device is in the payment mode or the non-payment mode, is configured to detect whether the threshold amount of money has been satisfied to place the wearable transaction device in the non-payment mode.
However, Bhagat teaches placing a transaction amount limit on wearable transaction. (See Bhagat Paragraph 0040)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the wearable transaction device taught by Margadoudakis in view of Park with teaching from Bhagat to switch between payment mode based on transaction amount limit. One of ordinary skill in the art would have been motivated as such .

Response to Arguments
Applicant's arguments filed 10/14/2020 have been fully considered but they are not persuasive. 

	Regarding the applicant’s argument that the cited references do not teach “the security information indicating one or more conditions for placing the wearable transaction device in a payment mode or a non-payment mode” and “the conditions including two or more of: …”, the examiner respectfully disagrees. Margadoudakis teaches at least the first condition and the third condition, except for not explicitly reciting a payment mode or non-payment mode. As per the first condition, Margadoudakis Paragraph 0156 discloses the ending of a verified session when the wearable device is detected to be taken off, such disclosure teaches at least a first condition associated with the fastener component and is a condition for placing the wearable transaction device in a verified mode or a non-verified mode. As per the third condition, Margadoudakis Paragraph 0180 discloses the ending of a verified session when the wearable device is detected to exceed a maximum duration since the establishing of the existing verified session. Since the verified session begins at pairing of host device to the wearable device, the duration since establishing of the existing verified session is functionally a condition relating to a threshold period of time since the wearable transaction device was last paired with the user device. As such, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHO KWONG whose telephone number is (571)270-7955.  The examiner can normally be reached on 9am - 5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CHO KWONG/Primary Examiner, Art Unit 3698